Per Curiam.

Petitioner’s sole contention in this case is that the signing of one’s own name to a check drawn upon a bank in which he has no account does not constitute the crime of forgery, and that his indictment was void.
Petitioner’s contention is without foundation. This court in In re Clemons, 168 Ohio St., 83, held that such act constitutes the crime of forgery under Section 2913.01, Revised Code. The syllabus of that case reads as follows:
“The making of an instrument purporting to be a check, with intent to defraud, signed by the maker with his own name but drawn on a bank in which such maker has no ‘checking account’ constitutes the false making of a check and is ‘forgery’ as defined by Section 2913.01, Revised Code.”
The petitioner has shown no lack of jurisdiction of the trial court nor any deprivation of his constitutional rights.

Petitioner remanded to custody.

Zimmerman, Matthias, O’Neill, Grieeith, Herbert and Gibson, JJ., concur.